[gkdnhhcw04r4000001.jpg]

 

 

 

Exhibit 10.18

December 5, 2019

Bob Bertz

[PRIVATE ADDRESS]

 

Offer of Employment by Marin Software Incorporated

Dear Bob,

I am very pleased to confirm our offer to you of employment with Marin Software
Incorporated (the “Company”) in the position of Chief Financial Officer (CFO)
based in our San Francisco office.  In this position you will report to Chris
Lien, CEO. Your start date in this position will be December 5, 2019. The terms
of our offer and the benefits currently provided by the Company are as follows:

 

1.Starting Salary.  Your starting salary in the CFO position will be at the
annualized rate of $275,000 USD per year (less normal payroll deductions and
withholdings), and will be subject to review on an annual basis. In addition,
you will be eligible for an annual bonus of up to 50% of your base salary, which
shall be pro-rated for the months of actual employment in the CFO position in
2019 (i.e., from December 5) and which shall be subject to the Company’s
achievement of corporate financial metrics and to you achieving individual goals
as established and determined by the Compensation Committee (the “Committee”) of
the Board of Directors (the “Board”) of the Company.

 

2.Benefits.  In addition, you will be eligible to participate in regular health,
vision and dental insurance, 401(k), and other employee benefit plans
established by the Company for its employees from time to time.  Comprehensive
medical benefits are effective on your hire date. Except as expressly provided
herein, the Company reserves the right to change or otherwise modify, in its
sole discretion, the preceding terms of employment, as well as any of the terms
set forth herein at any time in the future.  US employees do not accrue paid
time off (PTO). Instead, you will submit time off requests for preapproval by
your manager at his or her discretion. There are 9 regular Company holidays and
we have a flexible vacation and sick day policy. The Company also offers US
employees a monthly commuting benefit for parking and mass transit
expenses.  Details regarding all benefits will be provided during new hire
orientation.

 

            3.Confidentiality.  As an employee of the Company, you will have
access to certain confidential information of the Company and you may, during
the course of your employment, develop certain information or inventions that
will be the property of the Company.  To protect the interests of the Company,
you will need to sign the Company’s standard “Employee Invention Assignment and
Confidentiality Agreement” as a condition of your employment.  We wish to
impress upon you that we do not want you to, and we hereby direct you not to,
bring with you any confidential or proprietary material of any former employer
or to violate any other obligations you may have to any former employer.  During
the period that you render services to the Company, you agree to not engage in
any employment, business or activity that is in any way competitive with the
business or proposed business of the Company.  You will disclose to the Company
in writing with updates from time-to-time as requested any other gainful
employment, business or activity that you are currently associated with or
participate in.  You will not assist any other person or organization in
competing with the Company or in preparing to engage in competition with the
business or proposed business of the Company.  You represent that your signing
of this offer letter and the Company’s Employee Invention Assignment and
Confidentiality Agreement and your commencement of employment with the Company
will not violate any agreement currently in place between yourself and current
or past employers.  Notwithstanding anything in this Agreement to the contrary,
you may engage in charitable activities and community affairs, and with the
prior approval of the Board of Directors you may serve as a director of any
corporation which does not compete in any way with Company business or proposed
business; provided that such activities are not inconsistent with your
obligations to the Company.

4.RSUs. In connection with your promotion to CFO, we will recommend to the
Committee or the Board that you be granted 20,000 restricted stock units (the
“RSUs”).  The vesting and the other terms of the RSUs will be set by the
Committee or the Board.  The RSUs or other equity award granted to you will be
subject to Committee or Board approval

--------------------------------------------------------------------------------

[gkdnhhcw04r4000001.jpg]

 

 

Page 2 of 3

 

 

and will be governed by the terms and conditions of the applicable grant
agreement and the 2013 Marin Software Incorporated Equity and Incentive
Plan.  Also, the Company currently offers an Employee Stock Purchase Plan
(“ESPP”) under which eligible employees may purchase shares of Company common
stock through payroll deductions made over a period of 6 months at a 15%
discount from the market price on the date of purchase.  Participation in the
ESPP is optional.  Details regarding the ESPP will be provided to you.

5.At Will Employment.  While we look forward to a profitable relationship,
should you decide to accept our offer, you will be an at-will employee of the
Company, which means the employment or other relationship can be terminated by
either of us for any reason, at any time, with or without prior notice and with
or without cause.  Any statements or representations to the contrary (and,
indeed, any statements contradicting any provision in this letter) is superseded
by this offer letter and therefore ineffective.  Further, your participation in
any stock option or benefit program is not to be regarded as assuring you of
continuing employment or service for any particular period of time.  This letter
sets forth the entire agreement between the parties regarding your employment
and any modification or change in your at-will employment status or any other
term in this Agreement may only occur by way of a written employment agreement
signed by you and an authorized officer of the Company (other than you), and
approved by the Company’s Board of Directors.

You agree to sign the Company’s standard Change in Control and Severance
Agreement applicable to executive and senior officers of the Company
substantially in the form provided to you, which provides certain severance
benefits if your employment relationship in terminated in certain
circumstances.    Your will not be entitled to any severance benefits if your
employment relationship is terminated by the Company for Cause (as defined in
the Change in Control and Severance Agreement).

6.Authorization to Work.  Please note that because of employer regulations
adopted in the Immigration Reform and Control Act of 1986, within three (3)
business days of starting your new position you will need to present
documentation demonstrating that you have authorization to work in the United
States.  

7.Arbitration.  You and the Company shall submit to mandatory and exclusive
binding arbitration of any controversy or claim arising out of or relating to
this Agreement, any breach of this Agreement, or your employment with the
Company or termination thereof, including but not limited to claims for breach
of contract, tort, employment discrimination (including unlawful harassment),
non-payment of wages or other compensation due, and any violation of any local,
state, or federal law, provided, however, that the parties retain their right
to, and shall not be prohibited, limited or in any other way restricted from,
seeking or obtaining equitable relief from a court having jurisdiction over the
parties.  In agreeing to binding arbitration, you agree that arbitration as set
forth in this Agreement shall constitute your sole remedy in the event of a
dispute between you and the Company and you hereby waive any right to a jury
trial and to participate in or bring a collective, representative or class
action on your behalf or the behalf of others.  Unless you and the Company agree
otherwise, such arbitration shall be governed by the Federal Arbitration Act and
conducted and administered under the JAMS Employment Arbitration Rules and
Procedures then in effect.  These rules may be obtained at
www.jamsadr.com/rules-employment-arbitration or through human resources.  The
parties shall have all rights, remedies and defenses available to them in an
individual civil action for the issues in controversy and the arbitrator shall
have the authority to award all remedies, legal and equitable, available in a
civil action for the claims presented by the parties.  Unless you and the
Company agree otherwise, such arbitration shall be conducted in the State of
California, San Francisco County, or alternatively, within fifty miles of your
primary place of employment.  While nothing in this Agreement shall prohibit you
from filing a charge or complaint with the Equal Employment Opportunity
Commission or a similar fair employment practices agency, any such claim which
cannot be resolved administratively shall be resolved exclusively through this
Agreement.  The parties may conduct discovery prior to the hearing, in
accordance with the applicable JAMS rules.  The arbitrator shall issue a written
decision that contains the essential findings and conclusions on which the
decision is based.  You shall bear only those costs of arbitration you would
otherwise bear had you brought a claim covered by this Agreement in
court.  Judgment upon the determination or award rendered by the arbitrator may
be entered in any court having jurisdiction thereof.  In addition to any other
award, the arbitrator shall have discretion to award the prevailing party
attorneys’ fees, costs and arbitration costs, incurred by the prevailing party
as a result of the arbitration.

123 Mission Street, 27th Floor   |   San Francisco, CA 94105   |   (415)
399-2580  |  (415) 704-3085 (fax)   |   www.marinsoftware.com

 

--------------------------------------------------------------------------------

[gkdnhhcw04r4000001.jpg]

 

 

Page 3 of 3

 

 

8.Successors, Binding Agreement.  This Agreement shall not automatically be
terminated by the voluntary or involuntary dissolution of the Company or by any
merger or consolidation, whether or not the Company is the surviving or
resulting corporation, or upon any transfer of all or substantially all of the
assets of the Company.  In the event of any such merger, consolidation or
transfer of assets, the provisions of this Agreement shall bind and inure to the
benefit of the surviving or resulting corporation, or the corporation to which
such assets shall have been transferred, as the case may be; provided, however,
that the Company will require any successor to all or substantially all of the
business and/or assets of the Company, by agreement in form and substance
satisfactory to you, to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.

This Agreement will supersede and replace the offer letter between you and the
Company dated March 29, 2019.

9.Miscellaneous.  This Agreement shall be construed and enforced in accordance
with the laws of the State of California without giving effect to California’s
choice of law rules.  No waiver of any term of this Agreement constitutes a
waiver of any other term of this Agreement. This Agreement may be amended only
in writing by an agreement specifically referencing this Agreement which is
signed by both you and the Company.  In the event that a court or other trier of
fact invalidates one or more terms of this Agreement, all the other terms of
this Agreement shall remain valid and enforceable.  You shall have no duty to
mitigate any damages caused by the breach of the Company of this Agreement.  

10.Acceptance.    If you decide to accept our offer, and I hope you will, please
sign the enclosed copy of this letter in the space indicated and return it via
Docusign to Tom Townsend, on or before December 5, 2019.  Your signature will
acknowledge that you have read and understood and agreed to the terms and
conditions of this offer letter and the attached documents, if any.  Should you
have anything else that you wish to discuss, please do not hesitate to call me.

11.       D&O Indemnification and Insurance.  The Company agrees to sign and
deliver to you a director and officer Indemnity Agreement in substantially the
same form as the Company has signed with other directors and officers.  The
Company also agrees to cause you to be named as a named insured under the
Company’s director and officer insurance policies from and after the
commencement of your employment with the Company as CFO.

We look forward to the opportunity to welcome you to the Company as CFO.

Very truly yours,

 

/s/ Chris Lien

Chris Lien, CEO

I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth herein.

/s/ Bob BertzDecember 5, 2019

Bob BertzDate

 

123 Mission Street, 27th Floor   |   San Francisco, CA 94105   |   (415)
399-2580  |  (415) 704-3085 (fax)   |   www.marinsoftware.com

 